Citation Nr: 0509291	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Propriety of an August 19, 2002 rating decision that 
recharacterized the veteran's service-connected postoperative 
residuals of a right knee meniscectomy, rated as a single 
entity that was 20 percent disabling, as postoperative 
meniscus removal, right knee (rated 10 percent disabling), 
and degenerative arthritis, right knee (rated 10 percent 
disabling), effective March 18, 2002.

2.  Entitlement to an increased combined evaluation greater 
than 20 percent for service-connected right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which recharacterized the veteran's 
service-connected postoperative residuals of a right knee 
meniscectomy, previously rated as a single entity that was 20 
percent disabling, as postoperative meniscus removal, right 
knee (rated 10 percent disabling), and degenerative 
arthritis, right knee (rated 10 percent disabling), effective 
March 18, 2002.


FINDINGS OF FACT

1.  By rating action of September 1993, residuals of a right 
knee meniscectomy were rated as a single entity that was 20 
percent disabling, effective June 30, 1993.

2.  By rating decision of August 19, 2002, the RO 
recharacterized the right knee disability as two separate 
disabling entities: residuals of meniscus removal, right knee 
(rated 10 percent disabling), and degenerative arthritis, 
right knee (rated 10 percent disabling); the combined rating 
of the two disabilities produced a 20 percent evaluation that 
went into effect March 18, 2002.

3.  The recharacterization of the right knee disability did 
not cause any interruption of payment or reduction of the 
amount of monetary compensation received by the veteran for 
his service-connected right knee, from the time that payment 
of benefits commenced for this disability at the 20 percent 
rate on June 30, 1993.

4.  The service-connected residuals of meniscus removal, 
right knee, are manifested by subjective accounts of pain and 
discomfort.

5.  The service-connected degenerative arthritis, right knee, 
is demonstrably manifest on radiographic study and produces 
limitation of flexion of the right knee joint to 95 degrees, 
with characteristic pain on motion


CONCLUSIONS OF LAW

1.  The August 19, 2002 rating decision that recharacterized 
the right knee disability was not improper.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Codes 5257, 5259, 5261-5010 (2004).

2.  The criteria for an increased combined evaluation greater 
than 20 percent for service-connected residuals of a meniscus 
removal, right knee, and degenerative arthritis, right knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Codes 5257, 5259, 5261-5010 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

This appeal springs from the veteran's March 2002 application 
to reopen his claim for a rating increase for his right knee 
disability.  The Board notes that the RO has provided the 
veteran with express notice of the provisions of the VCAA in 
correspondence dated in June 2002 and again in July 2003, 
after his current appeal was perfected.  In these letter, the 
veteran was provided with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
has also been provided with a VA examination in August 2002 
that addressed the rating issue on appeal.  Finally, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

The veteran's service medical records show that he injured 
his right knee playing sports in May 1973.  In July 1973, he 
underwent a medial meniscectomy of his right knee.  In May 
1974, he re-injured his right knee during an accidental fall.  
He was honorably discharged from active duty in December 1974 
and filed a claim for VA compensation for a right knee 
disability in January 1975.  By rating action of May 1975, he 
was granted service connection and a 10 percent evaluation 
for post-operative residuals of a right knee meniscectomy.  
The disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, which provided for only a 10 percent evaluation 
for symptomatic residuals of semilunar cartilage removal. 

In a September 1993 rating decision, the veteran's service-
connected post-operative residuals of a right knee 
meniscectomy was assigned an increased evaluation, from 10 
percent to 20 percent, effective from June 30, 1993, based on 
the findings obtained from VA and private medical records 
dated from April - August 1993 showing that this disability 
was manifested by pain on the medial joint line, with 
approximately 5 degrees of varus malalignment, pseudolaxity 
with valgus stress, and radiographic evidence of medial joint 
line narrowing, osteophyte formation, and moderate to severe 
medial joint arthritis.  The records also show that his right 
knee could extend to zero degrees and flex to 120 degrees.  
No swelling, instability, or pivot shifting of his right knee 
joint was observed at that time.  The September 1993 rating 
decision changed the code used to rate the disability and 
applied the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provided for a 10 percent 
evaluation for slight impairment of the knee due to recurrent 
subluxation or lateral instability; a 20 percent evaluation 
for moderate impairment of the knee due to recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation for severe impairment of the knee due to recurrent 
subluxation or lateral instability.

In a May 1996 rating decision, the RO confirmed and continued 
the 20 percent evaluation assigned for the veteran's service-
connected post-operative residuals of a right knee 
meniscectomy, based on clinical findings obtained on VA 
examination in April 1996 that revealed no swelling, 
instability, joint tenderness, or gait abnormality associated 
with the right knee.  The veteran could extend his right knee 
to zero degrees and flex it to 120 degrees.  Some 
pseudolaxity was observed on valgus stress.  The arthritis of 
his right knee was characterized as moderate to severe.  The 
May 1996 decision determined that the veteran's right knee 
was essentially unchanged from the prior examination but 
noted at the time that "(s)ince this disability may be 
subject to improvement, the assigned evaluation is not 
considered permanent and is subject to a future review 
examination."

In an October 1998 rating decision,  the RO again confirmed 
and continued the 20 percent evaluation assigned for the 
veteran's service-connected post-operative residuals of a 
right knee meniscectomy.  The RO based its decision on 
medical findings shown on VA examination in July 1998 that 
revealed positive drawer sign with no effusion, instability, 
or pivot shifting associated with the right knee.  Range of 
motion of the right knee was extension to zero degrees and 
flexion to 120 degrees.  Osteoarthritis of the right knee was 
characterized as severe.  The veteran's presented subjective 
complaints of pain with occasional swelling.

On March 18, 2002, the veteran reopened his claim and sought 
an increased evaluation in excess of 20 percent for his post-
operative residuals of a right knee meniscectomy.  X-ray 
films of his right knee were obtained by VA in March 2002 
that reveal extensive arthritic changes with joint space 
narrowing, peripheral margin articular surface irregularity, 
and minimal patellofemoral joint space narrowing.  The 
radiologist's impression was that the right knee displayed 
advanced arthritic change.  On VA orthopedic examination in 
August 2002, the veteran presented subjective complaints of 
right knee pain with difficulty rising from a kneeling 
position.  He reported that he experienced increased knee 
pain after walking a distance of about a half of a city 
block.  Physical examination revealed that his right knee 
could extend to zero degrees but flex only to 95 degrees, as 
compared to zero degrees extension and 135 degrees flexion on 
the left.  However, all ligaments of his right knee were 
stable and there was no pain evinced on patellar shrug or 
grind.  Although no lateral joint line tenderness was 
observed, the veteran did display tenderness of his medial 
joint line.  

The August 19, 2002 rating decision currently on appeal split 
the veteran's post-operative residuals of a right knee 
meniscectomy into two separate rating categories.  Although 
initially rated under the criteria of Diagnostic Code 5257 
for impairment due to subluxation and instability, the rating 
decision determined that because there was no evidence of 
subluxation or instability affecting the veteran's right 
knee, it was thus incorrect to apply Diagnostic Code 5257.  
The rating decision recharacterized the right knee disability 
as symptomatic removal of a semilunar cartilage, warranting 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5259 (the only evaluation provided for in this code), 
and degenerative arthritis of the right knee, warranting the 
assignment of a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260-5010, based on arthritis and 
limitation of motion with pain on motion.  This 
recharacterization of the right knee disability as two 
separate and distinct entities, and the individual 10 percent 
evaluations assigned to each, went into effect on March 18, 
2002 (the date on which the veteran reopened his claim). 

The primary issue of contention raised by the veteran is, in 
essence, whether or not it was appropriate for the RO to 
split the service-connected right knee disability into its 
component disabilities in its August 2002 rating decision.  
The veteran has evidently perceived the RO's action as having 
the net effect of reducing the 20 percent rating for his 
right knee disorder and he has contended that this rating 
reduction was in violation of 38 C.F.R. §§ 3.105(e), 3.344(c) 
(2004).  Specifically, he contends that he did not receive 
proper and adequate notice of the RO's proposal to reduce his 
rating and permitted an appropriate period to respond to the 
proposed reduction with evidence in support of continuing or 
increasing his evaluation, pursuant to 38 C.F.R. § 3.105(e).  
He also contends that the 20 percent evaluation for his right 
knee disability was in continuous effect for over 5 years and 
was permanent, and that VA disregarded the provisions of 38 
C.F.R. § 3.344(c) by improperly reduced the rating on the 
basis of a single VA examination.  The Board finds that these 
contentions are without merit in the present case because, as 
previously stated, there has been no actual reduction in the 
20 percent rating assigned to his right knee disability.  The 
RO merely recharacterized the disability so as to rate it 
under more appropriate schedular criteria.  It did so by 
splitting the knee disorder into its component disabling 
entities whose combined evaluations took effect 
simultaneously on March 18, 2002, resulting in no reduction 
in the amount of monetary compensation that he previously 
received when the right knee was rated as a single entity.  
Furthermore, the right knee disability was specifically 
characterized by VA in its prior rating decision of May 1996 
as one that may be subject to improvement and declared the 20 
percent evaluation assigned as a rating that was not 
considered permanent and subject to review in a future 
examination.  Therefore, the Board cannot concede that the 20 
percent evaluation for the right knee disorder as a single 
disabling entity was one that VA intended to have remain in 
continuous effect.  In view of the foregoing discussion, the 
Board concludes that there was no impropriety on part of the 
RO in its August 2002 rating decision that recharacterize the 
service connected disability from post-operative residuals of 
a right knee meniscectomy to two separate disabling entities 
(i.e.,  residuals of removal of the meniscus of the right 
knee and degenerative arthritis of the right knee).

The second issue raised by the veteran is, essentially, 
entitlement to a combined rating greater than 20 percent for 
his service-connected right knee.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5260 provides for the assignment of a 
noncompensable evaluation when the evidence demonstrates that 
flexion of the disabled knee is limited to 60 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
range of flexion of the disabled knee is limited to 45 
degrees.  Assignment of a 20 percent evaluation is warranted 
when the range of flexion of the disabled knee is limited to 
30 degrees.  Assignment of a 30 percent evaluation is 
warranted when the range of flexion of the disabled knee is 
limited to 15 degrees.   

The provisions of Diagnostic Code 5010 state that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, assign a 
20 percent evaluation.

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
assign a 10 percent evaluation.

[Note (1): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be 
combined with ratings based on limitation of 
motion.

Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be 
utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.]

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).

The Board has reviewed the evidence and the pertinent 
regulations and concurs with the percentage ratings assigned 
by the RO in its application of the facts of the case to the 
aforementioned rating criteria.  The veteran's right knee 
disability limits his flexion to 95 degrees due to pain on 
motion and use, which is a noncompensable level of impaired 
motion under Diagnostic Code 5260, but because the X-ray 
evidence establishes the presence of osteoarthritis, 
assignment of a 10 percent evaluation under Diagnostic Code 
5010 is appropriate.  The 10 percent evaluation assigned on 
the basis of symptomatic residuals status post removal of 
semilunar cartilage is the maximum evaluation permitted under 
Diagnostic Code 5259.  The two 10 percent evaluations result 
in a combined evaluation of 20 percent assigned to the 
service-connected right knee.  38 C.F.R. § 4.25 (2004).  
Therefore, to the extent that the veteran seeks a combined 
evaluation greater than 20 percent for his right knee 
disability, his appeal must be denied.

The Board notes that the other potentially applicable 
criteria contained in the pertinent rating regulations offer 
no basis to allow for an increased evaluation for the 
veteran's right knee disability.  The objective medical 
evidence demonstrates that his right knee disability is not 
manifested by ankylosis, subluxation, instability, joint 
locking and effusion, limitation of extension, tibia and 
fibula impairment, or genu recurvatum, such that the criteria 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5261, 5262, and 5263 (2004), respectively, may be 
considered in the present case.

Because the evidence in this case is not approximately 
balanced with respect to the merits of the issues on appeal, 
the benefit-of-the-doubt doctrine does not apply.  The 
veteran's appeal must therefore be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

The determination of the August 19, 2002 RO rating decision, 
which recharacterized the veteran's service-connected right 
knee disability from being a single entity to being two 
separate disabling entities, is confirmed.

An increased combined evaluation greater than 20 percent for 
a right knee disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


